Title: From Thomas Jefferson to Richard Claiborne, 16 February 1781
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Richmond Febry. 16. 1781

Baron Steuben being very desirous to have as large [a] collection of Boats made as possible and joined to those he now has at Sandy Point, You are hereby authorized to impress all boats proper for the transportation of troops in James or Appamattox rivers (excepting only one horse Boat at every ferry, and such cases of extreme hardship as in your discretion you shall think should exempt the parties from this order). You will of course take the usual methods for appraising the Vessels and their use by the day. When seized you will have them carried to Sandy Point or wherever else the other Boats shall be and delivered to the commanding Officer there. I am &c &c &c,

T.J.

